                                         Case 3:19-cr-00554-MMC Document 212 Filed 07/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 19-CR-00554-MMC
                                                           Plaintiff,
                                   8
                                                                                             DETENTION ORDER
                                                    v.
                                   9

                                  10     KEALEON DYER-HOGAN,
                                                           Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendant Kealeon Dyer-Hogan has been on pretrial release since November 2019. He

                                  14   was convicted of possession of child pornography on July 13, 2021. He still faces sex trafficking

                                  15   charges. On July 21, 2021, he appeared before this Court and was admonished about how

                                  16   important it is that he comply with all of the conditions of his release. Unfortunately, the

                                  17   following day—only 10 days after he was found guilty--he was arrested on suspicion of sex

                                  18   trafficking minors and with a loaded stolen firearm in his vehicle. He was injured while

                                  19   attempting to flee. Accordingly, on July 27, 2021 he appeared before this Court for violation of

                                  20   the conditions of his pretrial release.

                                  21           As Mr. Dyer-Hogan was found guilty on July 13, 2021, the burden is on him to show by

                                  22   clear and convincing evidence he is not likely to flee or pose a danger to the safety of another

                                  23   person or the community if released. 18 U.S.C. § 1343(a). For the reasons stated by the

                                  24   government and the Court at the hearing, Mr. Dyer-Hogan has not met that burden.

                                  25           Accordingly, IT IS ORDERED THAT:

                                  26           1.        Defendant is committed to the custody of the Attorney General for confinement in

                                  27   a corrections facility;

                                  28           2.        Defendant be afforded reasonable opportunity for private consultation with
                                         Case 3:19-cr-00554-MMC Document 212 Filed 07/27/21 Page 2 of 2




                                   1   counsel; and

                                   2          3.      On order of a court of the United States or on request of an attorney for the

                                   3   government, the person in charge of the corrections facility in which the defendant is confined

                                   4   shall deliver the defendant to an authorized United States marshal for the purpose of any

                                   5   appearance in connection with a court proceeding.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 27, 2021

                                   9

                                  10
                                                                                                    JACQUELINE SCOTT CORLEY
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
